Title: To George Washington from Robert Adam, 21 January 1783
From: Adam, Robert
To: Washington, George


                        
                            Respected Sir
                            Philadelphia Jany 21st 1783
                        
                        I had the pleasure of writeing you the 20th Instant, Incloseing a letter from Mr Lund Washington which he was
                            desireous should be forwarded you by first Opertunity, I then informed you we had not found out the person you depended on
                            for transacting your Bussiness in regard to the Land purchased from Messrs Dow & Makian, but
                            have now the pleasure to Inform you that in Two Hours after the letter was sent you by a private hand, we receved
                            Intelligence that Mr Swanigh
                            Swanwick was directed to Compleat the Bussiness for you, which he has on our
                            application done with great punctuality and for which we kindly thank you, and wish most Sincerely
                            that your Intentions in purchaseing that Land may answer the purposes that you intended, if it should not at the present
                            time, I hope it will by a regard to their own Intrest in a short time be brought about, I have with the greatest Sincerety
                            the Honour to be Your Most Obedient & Very Humble Sevt
                        
                            Robert Adam
                        
                    